           Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 1 of 19                                  FILED
                                                                                                  2020 Oct-05 PM 03:53
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 WILLIAM M. PICKARD, III,                          )
                                                   )
           Plaintiff,                              )
                                                   )
 v.                                                )    Case No.: 2:19-cv-02119-JHE
                                                   )
 SERRA MAZDA, et al.,                              )
                                                   )
           Defendants.                             )

                                  MEMORANDUM OPINION1

       Plaintiff William M. Pickard, III (“Pickard” or “Plaintiff”), proceeding pro se, filed this

action on December 27, 2019, alleging violations of the Truth in Lending Act (“TILA”) in

connection with the purchase of an automobile from Defendant Serra Mazda. (Doc. 1). The

undersigned ordered Pickard to file an amended complaint, (doc. 4), and, after several attempts to

do so and further orders to amend, (docs. 5, 6, 7 & 8), Pickard filed his Third Amended Complaint,

(doc. 9), the operative pleading in this action.

       Defendants Serra Mazda, Barry Brown (“Brown”), Jerry Cheng (“Cheng”), T. Dwayne

Currier (“Currier”), Roberto Rodriguez (“Rodriguez”), Steve Serra (“Serra”), Serra Toyota, and

Steve Serra Auto Group (“SSAG”) have moved to dismiss this action pursuant to Federal Rules of

Civil Procedure 12(b)(5) for insufficient service of process and 12(b)(6) for failure to state a claim.

(Doc. 15). That motion is fully briefed. (Docs. 31, 34 & 35).2 Pickard has also moved for leave




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 27).
       2
         Doc. 35, filed by Pickard, is styled as a “Motion for Judicial Notice.” The document
recaps the evidence and argument previously put forward by the parties. (See doc. 35). The
         Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 2 of 19




to file his Fourth Amended Complaint, (doc. 30), which is also fully briefed, (docs. 36 & 39).3 For

the reasons stated more fully below, the motion to dismiss is GRANTED and the motion for leave

to amend is DENIED.

                                        Standards of Review4

           A. Dismissal Under Rule 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint fails to state

a claim upon which relief can be granted. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and internal quotation marks omitted).

A complaint states a facially plausible claim for relief “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citation omitted). The complaint must establish “more than a sheer possibility that

a defendant has acted unlawfully.” Id.; accord Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)

(“Factual allegations must be enough to raise a right to relief above the speculative level.”).

Ultimately, this inquiry is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Iqbal, 556 U.S. at 679.




undersigned construes this as a motion for leave to file a sur-reply. It is GRANTED IN PART to
the extent that the undersigned has considered the arguments raised in the motion, but DENIED
as to any request that the undersigned take judicial notice of evidence outside the evidence
permissible for consideration under the legal standards applicable to the motions at issue here.
        3
          Docs. 37, 38 & 39 are all versions of Pickard’s reply in support of his motion for leave to
amend. The undersigned considers the last of these, which includes an additional citation not
present in the original brief and an exhibit not present in either prior version, to be the version of
the reply brief Pickard wishes the undersigned to consider.
        4
          As discussed below, the undersigned concludes the Third Amended Complaint is due to
be dismissed under Rule 12(b)(6) and leave to amend is due to be denied. Accordingly, the
undersigned does not reach Defendants’ arguments under Rule 12(b)(5).
                                                      2
            Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 3 of 19




           To that end, under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing the pleader is entitled to relief.” “[T]he pleading

standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). Mere “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action” are insufficient. Iqbal, 556 U.S. at 678. (citations and internal

quotation marks omitted). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Id. (citing Twombly, 550 U.S. at 557). Further, “[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” FED. R. CIV. P. 9(b). “[A] plaintiff must plead facts as to time, place, and substance of

the defendant's alleged fraud, specifically the details of the defendants' allegedly fraudulent acts,

when they occurred, and who engaged in them.” U.S. ex rel. Clausen v. Lab. Corp. of Am., Inc.,

290 F.3d 1301, 1310 (11th Cir. 2002) (internal quotation marks omitted). “Malice, intent,

knowledge, and other conditions of a person's mind may be alleged generally.” FED. R. CIV.

P. 9(b).

           The court accepts all factual allegations as true on a motion to dismiss under Rule

12(b)(6). See, e.g., Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000).

However, legal conclusions unsupported by factual allegations are not entitled to that assumption

of truth. Iqbal, 556 U.S. at 678.

              B. Leave to Amend Under Rule 15

           The court will “freely grant” a motion to amend “when justice so requires.” FED. R. CIV.

P. 15(a)(2). The court's discretion in deciding whether to grant or deny a motion to amend,

however, is not unlimited. Grayson v. K Mart Corp., 79 F.3d 1086, 1110 (11th Cir. 1996)
                                                      3
           Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 4 of 19




(citing Espey v. Wainwright, 734 F.2d 748 (11th Cir. 1984); Dussouy v. Gulf Coast Investment

Corp., 660 F.2d 594 (5th Cir. 1981)). A district court should allow a plaintiff to amend unless

there is a “substantial countervailing reason.” Id. Such “substantial countervailing reasons”

include: undue delay, bad faith or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party, and the futility of the

amendment. Id. (citing Nolin v. Douglas Cnty., 903 F.2d 1546, 1550 (11th Cir. 1990)).

       “The futility threshold is akin to that for a motion to dismiss; thus, if the amended

complaint could not survive Rule 12(b)(6) scrutiny, then the amendment is futile

and leave to amend is properly denied.” B.D. Stephenson Trucking LLC v. Riverbrooke Capital

Partners, LLC, No. 06-0343-WS-M, 2006 WL 2772673, at *6 (S.D. Ala. Sept. 26, 2006)

(citing Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999)); see also Fla. Power

& Light Co. v. Allis Chalmers Corp., 85 F.3d 1514, 1520 (11th Cir. 1996).

                                             Background

            A. Facts5

       On December 28, 2018, Pickard responded to an advertisement by Serra Mazda. (Doc. 9

at ¶ 13). Brown, a sales consultant, showed Pickard several vehicles. (Id.). Pickard returned to

Serra Mazda at 2:00 p.m. the next day, and Brown referred Pickard to Cheng. (Id. at ¶ 14). Cheng

showed Pickard several vehicles, including a 2016 Toyota Camry. (Id.). Pickard negotiated a




       5
          “When considering a motion to dismiss, all facts set forth in the plaintiff's complaint ‘are
to be accepted as true and the court limits its consideration to the pleadings and exhibits attached
thereto.’” Grossman, 225 F.3d at 1231 (11th Cir. 2000) (quoting GSW, Inc. v. Long Cnty., 999
F.2d 1508, 1510 (11th Cir. 1993)). These facts are generally taken from the Third Amendment
Complaint, which contains factual allegations substantively identical to those in the proposed
Fourth Amended Complaint.
                                                      4
         Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 5 of 19




$15,500.00 or less sales price for the vehicle, with a down payment of $1,000.00 and a consumer

financed payment of $350.00 or less per month. (Id. at ¶ 15). After conferring with Currier, Cheng

informed Pickard that his offer had been accepted and that documents for the transaction were

being prepared. (Id. at ¶ 16).

        The documents were not ready until 9:30 p.m., when Currier disclosed the Bill of Sale to a

weary Pickard. (Id. at ¶¶ 17-18). The Bill of Sale stated a sales price of $17,694.00. (Id. at ¶ 19;

doc. 9 at 10 (“Compl. Exh. A”)). Currier also stated he had added $3,000.00 for an extended

warranty he believed Pickard had requested. (Id. at ¶ 20). When Pickard informed Currier that he

had not requested an extended warranty, Currier stated that the warranty could not be refunded.

(Id.). The Bill of Sale further included delivery fees of $699.00, which Pickard had not agreed to.

(Id. at ¶ 21; Compl. Exh. A). The Bill of Sale also indicates Pickard’s monthly payment would be

$546.74, which Currier told Pickard was the best consumer loan he could offer. (Id. at ¶ 25).

Currier provided Pickard with rate sheets from credit unions that would result in a monthly

payment of $350.00 per month or less. (Id.; doc. 9 at 11-14 (“Compl. Exh. B”)). However, because

the cost of the vehicle was high with the $3,000.00 extended warranty included, refinancing was

not possible. (Id. at ¶ 26).

        Currier gave Pickard the information for the extended warranty company who would

refund the cost of the warranty and told Pickard the delivery fees would be refunded by check.

(Id. at ¶ 22). Currier confirmed that Serra Toyota would process the refunds. (Id.). Currier

informed Pickard that the rest of the loan documents were consistent with the disclosures on the

Bill of Sale, and Pickard executed the documents. (Id. at ¶ 27).




                                                     5
           Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 6 of 19




       Defendants have attached a copy of the Retail Installment Sale Contract (the “Contract”)

from the transaction, which includes a box labeled “FEDERAL TRUTH-IN-LENDING

DISCLOSURES.”6 (Doc. 15-1). That box is reproduced below:




       6
         Ordinarily, a court may not consider materials outside the complaint in addressing a
motion under Rule 12(b)(6) without converting it to a motion for summary judgment. FED. R. CIV.
P. 12(d). However, a court may properly consider a document incorporated by reference into the
complaint in addressing a motion under Rule 12(b)(6), whether or not that document is actually
attached to the complaint. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). A document is
incorporated by reference into the complaint when it “is (1) central to the plaintiff's claim and (2)
undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Here, although Pickard has
included only the Bill of Sale, the allegedly deficient TILA disclosures are referenced repeatedly
in the Third Amended Complaint, (see, e.g., doc. 9 at ¶¶ 19, 21, 24), and the sale of the vehicle
forms the sole basis for the causes of action asserted in the Third Amended Complaint. Further,
Pickard does not challenge the authenticity of the document. Thus, the undersigned may consider
the contract attached to the motion to dismiss without converting the motion.
                                                     6
         Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 7 of 19




(Id. at 2). Below the TILA disclosures, the Contract indicates the cash price for the vehicle is

$18,475.71, with the $1,000.00 down payment reducing the “Unpaid Balance of Cash Price” (the

“Unpaid Balance”) to $17,475.71. (Id. at 2). To that price, the disclosure adds a total of $4,664.50

in “Other Charges Including Amounts Paid to Others on Your Behalf” (the “Other Charges”): an

optional gap contract at $949.00, a “DOC FEE” of $699.00 to Serra Mazda, and a “SERVICE

CONTRACT” of $3,000.00 to Fidelity. (Id. at 2-3). The Contract indicates that the amount to be

financed is $22,140.21, adding together the Other Charges and the Unpaid Balance. (Id. at 3). The

contract indicates that “This contract contains the entire agreement between you and us relating to

the contract. Any changes to this contract must be in writing and we must sign it. No oral changes

are binding.” (Id.). Pickard’s signature follows these statements. The Contract further states:

       You agree to the terms of this contract and any dispute resolution agreement you
       signed with this contract. You confirm that before you signed this contract and any
       dispute resolution agreement, we gave them to you and you were free to take them
       and review them. You acknowledge that you have read both sides of this contract,
       including the arbitration provision on the reverse side before signing below. You
       confirm that you received a completely filled-in copy of these documents when you
       signed them.

       CAUTION – IT IS IMPORTANT THAT YOU THOROUGHLY READ THE
       CONTRACT BEFORE YOU SIGN IT.

(Id.). Pickard’s signature appears again after this portion. (Id.).

       Two weeks after purchasing the Camry, Pickard met with Currier. (Doc. 9 at ¶ 28). Currier

stated that the refunds were being processed. (Id.). Currier informed Pickard that Serra Toyota

processed his credit application and loan extension, and that Serra Toyota would process both

refunds. (Id. at ¶ 29). Pickard was later told that Steve Serra refused to refund the delivery fees

and that Serra Toyota declined to process the refund. (Id. at ¶ 22). The $3,000.00 extended

warranty was eventually refunded. (Id. at ¶ 26).


                                                      7
           Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 8 of 19




       Pickard inquired again about his refunds but was informed that Currier no longer worked

for Serra Mazda, SSAG, or any of its affiliates. (Id. at ¶ 31). Instead, he was referred to Rodriguez.

(Id.). Rodriguez indicated he was unfamiliar with Currier’s disclosures, and Pickard examined the

documents more closely. (Id. at ¶¶ 31-32). Further examining the Bill of Sale, Pickard noticed

numbers in the pre-printed text below the line items:




(Compl. Exh. A).7 These indicate the total settlement of $22,140.21 and an unexplained $3,000.00

amount. (Id.).

            B. Procedural History

       As noted above, Pickard filed this action on December 27, 2019. (Doc. 1). Along with his

complaint, Pickard moved for leave to proceed in forma pauperis. (Doc. 2). The undersigned

granted that motion, and reviewed the complaint as required by 28 U.S.C. § 1915(e)(2)(B). (Doc.



       7
        The “arrows pointing to the concealed disclosures” were added by Pickard as
demonstration aids. (Doc. 9 at ¶ 24).
                                            8
         Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 9 of 19




4). Because the complaint listed Serra Toyota as a defendant but included no factual allegations

regarding it, the undersigned ordered Pickard to file an amended complaint either omitting Serra

Toyota or explaining his allegations against it. (Id.). Pickard filed an amended complaint on

December 30, 2020, (doc. 5), but it also contained no factual allegations against Serra Toyota. The

undersigned again ordered Pickard to file an amended complaint. (Doc. 6). Pickard’s second

amended complaint, (doc. 7), was also deficient. After another order to amend, (doc. 8), Pickard

submitted a complaint suitable for service, (doc. 9).

       As required by Fed. R. Civ. P. 4(c)(3), the undersigned directed that the Clerk of Court

initiate service on the defendants. (Doc. 10). The Clerk issued summons for each defendant and

delivered them to the United States Marshals Service for service at the addresses Pickard provided.

(Doc. 11).

       On February 3, 2020, the summons were returned executed as to Brown, Cheng, Currier,

Rodriguez, Serra Mazda, and Serra Toyota. (Doc. 12). On each of those returns, the United States

Marshal Deputy or Clerk certified that he or she had “personally served” the respective defendant.

(See id. at 1, 3, 5, 7, 9 & 11). However, the attachment to each return is a certified mail receipt

indicating service by certified mail. (See id. at 2, 4, 6, 8, 10 & 12). The same is true for the returns

as to SSAG, served on February 5, 2020, (see doc. 13), and Steve Serra, served on February 1,

2020, (see doc. 14). The signatures on most of the certified mail receipts are illegible, with no

printed name, but each illegible signatory (with the exception of the signatories for Cheng and

Steve Serra) has checked the box marked “agent.” (See doc. 12 at 2, 4, 6, 8 & 10). The signatories

for Cheng and Steve Serra do not indicate whether they are agent or addressee. (See doc. 12 at 12;

doc. 14 at 2). The signatory for SSAG is discernable as Lillian Killings. (See doc. 13 at 2).



                                                        9
           Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 10 of 19




       On February 20, 2020, all named defendants moved to dismiss. (Doc. 15). That motion is

fully briefed, (docs. 31 & 34), as is Pickard’s motion for leave to file a fourth amended complaint,

(docs. 30, 36 & 39).

                                               Analysis

       Pickard’s Third Amended Complaint contains two causes of action. The first count asserts

violations of TILA and Regulation Z, 12 C.F.R. § 226 et seq. (Doc. 9 at ¶¶ 36-37). The second

asserts violations of TILA and the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691 et

seq. (Id. at ¶¶ 38-39).8 In response to Defendants’ motion to dismiss, Pickard’s proposed Fourth

Amended Complaint abandons the reference to the ECOA in Count II, substituting in its place a

general TILA count based on predatory lending against Serra Mazda, Serra Toyota, and SSAG,

and adds as Count III a fraudulent misrepresentation count under state law. (See doc. 30 at ¶¶ 39-

40; doc. 31 at ¶ 24). Because the undersigned concludes the Third Amended Complaint is due to

be dismissed under Rule 12(b)(6) and the motion for leave to amend is due to be denied, the

undersigned does not reach Defendants’ arguments under Rule 12(b)(5).

             A. Dismissal Under Rule 12(b)(6)

   1. Count I — TILA Disclosures

       TILA provides a private right of action against “any creditor” who violates the

requirements of the statute's “Credit Transactions” section, allowing actual damages as a result of

the failure and, with certain limitations, statutory damages. See 15 U.S.C. § 1640(a). Specifically,

TILA requires that “a creditor or lessor shall disclose to the person who is obligated on a consumer




       8
        The Third Amended Complaint includes two paragraphs labeled 38, both of which
comprise the second cause of action.
                                           10
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 11 of 19




lease or a consumer credit transaction the information required under this subchapter.” 15 U.S.C.

§ 1631(a). A creditor is required to disclose certain information to a borrower, including the

identity of the creditor, the amount financed, the finance charge as both an amount and an APR,

and the total sales price. 15 U.S.C. §§ 1631(a)-(b), 1638(a). A “creditor” is defined for purposes

of TILA as:

       a person who both (1) regularly extends, whether in connection with loans, sales of
       property or services, or otherwise, consumer credit which is payable by agreement
       in more than four installments or for which the payment of a finance charge is or
       may be required, and (2) is the person to whom the debt arising from the consumer
       credit transaction is initially payable on the face of the evidence . . . .

15 U.S.C. § 1602(g).

       Under the authority of TILA, the Board of Governors of the Federal Reserve has

promulgated rules governing, inter alia, motor vehicle dealers. 15 U.S.C. § 1604(i); 12 U.S.C.

§ 5519(a). These rules, found at 12 C.F.R. § 226, are commonly known as “Regulation Z.”

Regulation Z requires “[t]he creditor” to disclose information such as the identity of the creditor,

the amount financed, and the finance charge. 12 C.F.R. § 226.18. It also provides that “[t]he

creditor shall make these disclosures . . . clearly and conspicuously in writing, in a form that the

consumer may keep.       The disclosures shall be grouped together, shall be segregated from

everything else, and shall not contain any information not directly related to the disclosures

required under [12 C.F.R.] § 226.18.” 12 C.F.R. § 226.17(a)(1). The creditor is required to make

these disclosures “before the consummation of the transaction.” 12 C.F.R. § 226.17(a)(2).

       Regulation Z generally applies to

       [. . .] each individual or business that offers or extends credit when four conditions
       are met:

       (i) The credit is offered or extended to consumers;


                                                    11
           Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 12 of 19




       (ii) The offering or extension of credit is done regularly;1

       (iii) The credit is subject to a finance charge or is payable by a written agreement
       in more than four installments; and

       (iv) The credit is primarily for personal, family, or household purposes.

12 C.F.R. § 226.1(c)(1). Mirroring TILA, Regulation Z defines a “creditor” as “[a] person who

regularly extends consumer credit3 that is subject to a finance charge or is payable by written

agreement in more than four installments (not including a down payment), and to whom the

obligation is initially payable, either on the face of the note or contract, or by agreement when

there is no note or contract.” 12 C.F.R. § 226.2(a)(17)(i).

       In the Third Amended Complaint, Pickard specifies five ways in which—without

differentiating among them—Defendants are alleged to have violated TILA and Regulation Z:9

(1) falsely presenting the TILA disclosures, including the true selling price of the Camry; (2)

“concealing, obscuring, hiding, or otherwise failing to make required disclosures clearly and

conspicuously in writing”; (3) “failing to properly identify total property subject to a security

interest” (specifically, $3,949.00 in increased total sales price, $3,000.00 in an extended warranty

premium, and $699.00 in delivery fees); (4) improperly disclosing the amount financed by

improperly including charges in the financed amount; and (5) calculating the APR based on

improperly calculated and disclosed finance charges, thereby understating the disclosed APR.

(Doc. 9 at ¶¶ 36-37). Defendants contend no defendant but Serra Mazda is a creditor within the

meanings of TILA, and Serra Mazda did not violate TILA.




       9
          For clarity, the remainder of this section refers exclusively to TILA violations,
irrespective of whether a particular act violates TILA itself or one of the provisions of Regulation
Z.
                                                     12
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 13 of 19




       The following discussion is broken down by groups of defendants: (1) individual

defendants, (2) Serra Toyota and Steve Serra Automotive Group, (3) and Serra Mazda.

            a. Individual Defendants — Brown, Cheng, Currier, Rodriguez, and Steve Serra

       Defendants contend none of the individuals is a creditor under TILA, pointing to the fact

that none of the individuals “regularly extend . . . consumer credit,” nor are they “the person to

whom the debt arising from the consumer credit transaction is initially payable.” (Doc. 15 at 11).

In response, Pickard offers no argument to support their liability, focusing instead on the remaining

defendants.   Therefore, Pickard has abandoned his Count I claims against the individual

defendants.10 Coalition for the Abolition of Marijuana Prohibition v. City of Atlanta, 219 F.3d

1301, 1326 (11th Cir. 2000) (“The appellants' failure to brief and argue this issue during the

proceedings before the district court is grounds for finding that the issue has

been abandoned.”); Bush v. J.P. Morgan Chase Bank, N.A., No. 2:15-CV-00769-JEO, 2016 WL

324993, at *6 (N.D. Ala. Jan. 27, 2016); Boyd v. Daniels, No. 2:13-CV-354-MEF, 2014 WL

1245885, at *3 (M.D. Ala. Mar. 24, 2014) (dismissing claims on motion to dismiss for failure to

respond); Joseph ex rel. Joseph v. Allen, No. CV-13-S-695-NE, 2013 WL 3712334, at *5 (N.D.

Ala. July 12, 2013) (dismissing claims on motion to dismiss for failure to respond); Hooper v. City

of Montgomery, 482 F. Supp. 2d 1330, 1334 (M.D. Ala. 2007) (same) (citing Resolution Trust

Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (dismissing undefended claims on




       10
          Pickard’s proposed Fourth Amended Complaint alleges that only Serra Mazda, Serra
Toyota, and SSAG are creditors for TILA purposes. (See doc. 30 at 3, ¶ 12). Although Pickard
states that he “could re-assert that [the individual defendants] are indeed liable under the First
Cause of Action,” (doc. 39 at 2), he has not done so. In any case, neither the relevant documents
nor Pickard’s factual allegations support that any individual defendant meets either prong of the
TILA creditor definition.
                                                    13
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 14 of 19




summary judgment)); Hudson v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001)

(“When a party fails to respond to an argument or otherwise address a claim, the Court deems such

argument or claim abandoned.”).

           b. Serra Toyota and SSAG

       Defendants concede that Serra Toyota is an entity that regularly extends consumer credit,

but argue that it does not meet the second part of the creditor definition because it is not the entity

to whom the Camry-related debt was initially payable. (Doc. 34 at 4-5). Defendants contend

SSAG is not a legal entity but instead “merely a trade name for several car dealerships,” and that

it does not meet either of the two requirements to be a creditor under TILA. (Id. at 5).

       Pickard argues Serra Toyota is a creditor because it “processed his credit application and

loan extending documents.” (Doc. 31 at 3). As Pickard notes, (id.), the court accepts the

allegations in his complaint as true in ruling on a motion to dismiss. However, even if Serra Toyota

had some responsibility for processing Pickard’s credit application and other documents, neither

the Bill of Sale, (doc. 9 at 10), nor the Contract, (doc. 15-1), reference Serra Toyota anywhere.

Instead, the entity “to whom the debt arising from the consumer credit transaction is initially

payable on the face of the evidence” is, unquestionably, Serra Mazda. Pickard offers no support

for the proposition that simply processing documents makes a person or entity a creditor under

TILA when no debt is payable, initially or otherwise, to that person or entity. Accordingly,

Pickard’s Count I claims against Serra Toyota are due to be dismissed.

       Responding to Defendants’ contentions regarding SSAG, Pickard first states that SSAG is

a legal entity because counsel has entered a notice of appearance on its behalf. (Doc. 31 at 3).

Whether or not this is the case, Pickard’s claims against SSAG fail for the same reason that his

claims against Serra Toyota fail: even if it was somehow involved in the sale of the Camry, the
                                                      14
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 15 of 19




face of the evidence shows that the only creditor, for TILA, is Serra Mazda. Pickard asserts that

SSAG includes Serra Mazda and that this makes SSAG a joint creditor with Serra Mazda. (Doc.

31 at 3). Even assuming a parent/subsidiary relationship between SSAG and Serra Mazda, the

evidence does not reflect that the loan is “initially payable” to SSAG in addition to Serra Mazda.

See, e.g., Mincey v. World Sav. Bank, FSB, 614 F. Supp. 2d 610, 626 (D.S.C. 2008) (rejecting

TILA claim against parent corporation where parent did not independently qualify as a creditor).

Pickard’s Count I claims against SSAG are due to be dismissed.

           c. Serra Mazda

       As to Serra Mazda, each of Pickard’s Count I claims relates to failures to disclose matters

required by TILA or deficiencies in the disclosures provided in the Bill of Sale. Defendants

contend the Contract itself contained TILA disclosures that comply with the relevant regulations,

and they were not required to make TILA disclosures exclusively in the Bill of Sale.

       In his response, Pickard does not deny that the disclosures in the Contract comply with

TILA. Instead, citing Hardin v. Cliff Pettit Motors, Inc., 407 F. Supp. 297 (E.D. Tenn. 1976), he

argues that TILA disclosures were necessary on all documents, including the Bill of Sale. (Doc.

31 at 4). Hardin is not binding on this court, but in any case it does not support the proposition

Pickard advances. In Hardin, a borrower negotiated the purchase of a car on May 19, 1975, paid

a partial down payment, and executed a partial bill of sale. Id. at 298. Sometime afterwards, an

agent of the defendant lender completed the credit terms on the bill of sale. Id. On May 30, the

borrower returned, paid the rest of the down payment, and signed a conditional sales contract and

note. Id. The parties “stipulated that the conditional sales contract and note executed May 30

contained a full and complete disclosure as required by law.” Id. at 298. The court considered

“[t]he primary question . . . [of] whether defendant was obligated to make the required disclosures
                                                    15
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 16 of 19




at the time of the May 19 transaction.” Id. at 299. In other words, the case was about the timing

of TILA disclosures (i.e., § 226.17(a)(2)), not whether they needed to be on all of the documents

involved. And since the adequacy of the disclosures was conceded by the plaintiff, Hardin does

not speak to the facts of this case. 11 Pickard provides no other authority for the notion that TILA

disclosures were required to also appear on the Bill of Sale when they appear on the Contract, and

the undersigned has found nothing to support that.12

       To the extent that Pickard contends that the information on the Bill of Sale constituted

inadequate TILA disclosures, this appears to confuse “TILA disclosures” with “information that

must be included in TILA disclosures.” The text of § 226.17(a)(1), which requires TILA

disclosures to “be grouped together . . . [and] segregated from everything else,” undermines

Pickard’s argument. Even though information subject to TILA disclosure may appear elsewhere



       11
           In his Motion for Judicial Notice, Pickard attempts to bring Hardin back in by arguing
that the disclosures on the Contract were not made concurrently with the Bill of Sale because only
the Bill of Sale was disclosed to him on the date of the sale. (Doc. 35 at 4-5). But the Contract is
dated December 29, 2018: the same date as the Bill of Sale. (Compare doc. 9 at 10 with doc. 15-
1 at 3). And while Pickard states that “no [TILA] disclosures were ever made,” (doc. 35 at 5)—
presumably meaning that he never received the TILA disclosures—this claim is belied by his
signature on the Contract, below the portion indicating that he has received a fully filled-in copy
of the Contract and read it. (See doc. 15-1 at 3). To the extent Pickard’s allegations contradict
that he contemporaneously received a copy of adequate TILA disclosures before consummating
the sale of the Camry, the court is not required to accept those general allegations as true in the
face of a conflicting written exhibit. Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th
Cir. 2007).
        12
           As Defendants point out, there are numerous cases supporting the ordinary circumstance
of TILA disclosures appearing in a contract, rather than on a bill of sale. See Henderson v. Serra
Chevrolet, Inc., No. 2:09-CV-0545-JEO, 2009 WL 10689135, at *1 (N.D. Ala. Nov. 24, 2009); In
re Cooley, 362 B.R. 514, 516-17 (Bankr. N.D. Ala. 2007). See also What is a Truth-in-Lending
Disclosure? When do I get to see it?, Consumer Financial Protection Bureau (Last updated June
8, 2016) (“Note that the TILA disclosure is often provided as part of the loan contract, so you
may be given the entire contract for review when you ask for the TILA disclosure. You should
review it all, paying special attention to the disclosures noted above.”) (emphasis added).

                                                    16
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 17 of 19




on loan documents (most obviously, the name of the creditor), the information that is contained in

the TILA disclosures themselves is the information that must comply with TILA. Although the

typesetting on the Bill of Sale does make it difficult to discern some information about the sale

that is required to be disclosed under TILA, that is not the same thing as the TILA disclosures

themselves being deficient. Pickard does not contend that the clearly-labeled TILA disclosures on

the Contract, which he signed, failed to capture or convey the information required by TILA.

Accordingly, Pickard cannot state a claim for a TILA violation premised on inadequate disclosures

by Serra Mazda, and his Count I claims to that effect are due to be dismissed.

   2. Count II — TILA Violations Premised on Violations of the ECOA

       The ECOA forbids “any creditor to discriminate against any applicant, with respect to any

aspect of a credit transaction . . . (1) on the basis of race, color, religion, national origin, sex or

marital status, or age (provided the applicant has the capacity to contract); (2) because all or part

of the applicant's income derives from any public assistance program; or (3) because the applicant

has in good faith exercised any right under this chapter.” 15 U.S.C. § 1691(a). Defendants contend

Pickard has failed to include facts supporting any of these grounds in his complaint. (Doc. 15 at

17-18). Pickard states his amendment would remove this count and substitute a new one that does

not reference the ECOA. (Doc. 31 at 7). Accordingly, Pickard has abandoned this claim, and it is

due to be dismissed.

           B. Leave to Amend

       Defendants argue leave to amend should be denied due to Pickard’s previous inadequate

complaints. (Doc. 36 at 3-4). However, these were ordered by the court as part of review under

28 U.S.C. § 1915(e)(2)(B), and Defendants were not prejudiced in any way by these inadequacies;

as Pickard notes, all of the previous orders to amend took place prior to Defendants’ knowledge

                                                      17
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 18 of 19




of the complaint, (see doc. 39 at 2). Therefore, the undersigned will assess the merits of the motion

for leave to amend.

   1. Count I — TILA Disclosures

       For the same reasons the claim is subject to dismissal, it would be futile to allow Pickard

to amend his complaint as to Count I. Therefore, leave to amend is DENIED as to that count.

   2. Count II — TILA Predatory Lending

       As for Count II, the proposed Fourth Amended Complaint alleges Serra Mazda, Serra

Toyota, and SSAG each “engaged in predatory lending actions by unduly aggressive pursuit of

loan recipients, misrepresentation of loan terms, charges, fees, and other acts of consumer fraud in

violation of the TILA.” (Doc. 30 at 7). For the same reasons discussed above, Serra Toyota and

SSAG are not creditors under TILA with respect to this transaction. Furthermore, as noted by

Defendants, (see doc. 34 at 9), there is no cause of action under TILA for predatory lending

practices. Instead, Regulation Z states that TILA is intended to “promote the informed use of

consumer credit by requiring disclosures about its terms and cost,” but “[t]he regulation does not

generally govern charges for consumer credit” except in certain circumstances not present here.

12 C.F.R. § 226.1(b). Although Pickard contends Defendants are misstating the law, (doc. 35 at

5), he never points to anything to suggest that TILA provides a cause of action for predatory

lending practices such as the type he alleges here. Accordingly, it would be futile to allow the

amendment. Pickard’s motion is DENIED as to this count.

   3. Count III — Fraudulent Misrepresentation

       The final count in Pickard’s proposed Fourth Amended Complaint is a fraudulent

misrepresentation claim under Alabama law. Originally, the court had federal question jurisdiction

over this case under 28 U.S.C. § 1331 based on Pickard’s TILA claims. (See doc. 9 at 9, ¶ 2).

                                                     18
        Case 2:19-cv-02119-JHE Document 40 Filed 10/05/20 Page 19 of 19




Because Pickard does not contend (and presumably cannot contend, given the identities of the

defendants) the court has diversity of citizenship jurisdiction, the court’s jurisdiction over

Pickard’s state law claims is necessarily based on supplemental jurisdiction under 28 U.S.C.

§ 1367(a). Since denying leave to amend as to Counts I and II removes all federal claims in

Pickard’s proposed Fourth Amended complaint, the court has discretion to decline to extend

supplemental jurisdiction to the remaining state law count. 28 U.S.C. § 1367(c). Because the

undersigned would decline to exercise supplemental jurisdiction over Pickard’s state law

fraudulent misrepresentation claims if they were the only remaining claims, the motion for leave

to amend is DENIED as to Count III.

                                            Conclusion

       For the reasons stated above, Defendants’ motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6), (doc. 15), is GRANTED, and their alternative motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(5) is DENIED AS MOOT. Pickard’s motion for leave to amend, (doc. 30), is DENIED.

A separate order will be entered.

       DONE this 5th day of October, 2020.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                   19
